Berry, J.*
Isaiah B. Heylin having died intestate, leaving real and personal property in our county of Eamsey, administration de bonis non of his estate was committed by the probate court of said county to defendant Slater, and commissioners were appointed to hear and adjust claims. The-Commercial Bank of Kentucky, holding a claim against the-estate, presented the same to the probate court for allowance, but the claim was held to be barred by the failure to present-it to the commissioners for allowance. This holding was-affirmed, both in the district court and in this court. The-bank also brought an action upon its claim, in the district court, against the administrator, and, upon demurrer, it was-again held that the claim was barred by the failure to present it to the commissioners; and this holding was also-affirmed in this court. Commercial Bank of Ky. v. Slater, 21 Minn. 172, 174. Thereupon the bank-brought an action upon, its claim, in the circuit court of the United States for the district of Minnesota, against defendant Slater, as administrator aforesaid. The proceedings in the courts of this state were-pleaded in bar of the action, but without avail, the bank recovering a judgment of over $20,000.
The action having been brought by a Kentucky corporation (which is regarded as a citizen of that state) against a citizen of this state, the circuit'court had jurisdiction of it and. of the parties to it. Green's Adm’x v. Creighton, 23 How. 90; Union Bank v. Jolly’s Adm’rs, 18 How. 503; Suydam v. Broadnax, 14 Pet. 67; Payne v. Hook, 7 Wall. 425. Possessing this-*75jurisdiction, the circuit court had power to render judgment in the action, and its judgment, however erroneous, is valid until reversed. We have no doubt at all that the judgment is erroneous. When the proceedings in the courts of this state were pleaded and proved, the action should, in our opinion, have been dismissed, or judgment rendered for defendant. The result of these proceedings was a former adjudication upon the very claim upon which the action .in''the circuit court was founded. It was not only an adjudication upon the same claim, but by tribunals into which the bank had voluntarily and wholly of its own motion entered, and to which it had submitted its claim. If this state of facts was properly presented to the circuit court, we are at a loss to account for the judgment which was rendered against the administrator. But, whether erroneous or not, the judgment is valid as it stands, and we perceive no way in which the administrator can avoid paying it, in whole or in part, as the assets of the estate will permit. . •
This action is brought against the defendant, as administrator, and the sureties upon his administration bond, to collect the amount of a claim against the estate which was allowed in favor of the testator of the plaintiffs by the commissioners upon said estate, and which the administrator was duly directed by the probate court to pay in full, he having cash assets sufficient to pay in full all claims which were allowed against the estate. Such assets are not sufficient, however, to pay those claims and the judgment rendered by the circuit court. The defendants, therefore, in answer to this action, set up the proceedings and judgment in the circuit court, and asked that an account may be taken of the proceeds of Heylin’s estate and the assets thereof in the-hands of the administrator, and also of the unpaid-debts due and payable from said estate, including said judgment, and -that plaintiffs thereupon have judgment for their ratable proportion of such assets, and no more. We think that the defendants are entitled to the relief which their answer asks. Cer*76tainly, the administrator, in the absence of any misconduct of omission or commission — and none is charged — is not liable beyond the assets of the estate -which he represents. The judgment of the circuit court (erroneous as we deem it to be) is, as a valid judgment against the administrator, as such entitled to its ratable share of these assets, and that share the administrator must pay, and he must be permitted to pay it out of the assets of the estate. In a case like this, where the assets are insufficient to pay the claims allowed and the judgment in full, it necessarily follows that whatever is to be paid upon the judgment must, to some extent, reduce the amounts payable on the allowed claims. In some way the administrator must be permitted to protect himself, and to have the amount of his liability determined. We can see no reason why it is not entirely proper to accomplish this in the manner proposed in the answer.
The order allowing the plaintiffs’ demurrer to the answer is, accordingly, reversed.

 Cornell, J., having been of counsel, did not sit in this case.